COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Matthew Leachman

Appellate case number:    01-22-00232-CR, 01-22-00233-CR, 01-22-00234-CR

Trial court case number: 1756174, 1756176, 1756173

Trial court:              248th District Court of Harris County

        On March 25, 2022, Appellant Matthew Leachman filed notices of appeal of the trial
court’s denial of his applications for writ of habeas corpus in the above-referenced cause
numbers. On August 11, 2022, Appellant filed a “Suggestion for Conditional Dismissal,”
explaining that he expects to be released on bail by the end of the month and that his “research
suggests that [his] actual release on bail will moot an appeal based entirely on [his] confinement
in lieu of bail.” Appellant requests that the Court “conditionally dismiss the appeal on [his]
suggestion of impending mootness, and remove the case from the active docket, subject to
reinstatement on motion of any party within 45 days.”
        In light of the above, we ORDER that the appeals be ABATED, treated as closed cases,
and removed from this Court’s active docket. If neither a motion to reinstate nor a motion to
dismiss is filed within 45 days of the date of this order, the appeals will automatically be
reinstated on this Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: August 23, 2022